Citation Nr: 1213096	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-10 786	)	DATE

                 MERGED APPEAL         	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for organizational delusional disorder, status post head trauma, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for intervertebral disc disease with right radiculopathy, claimed as back condition, status post fall, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a skin condition, claimed as dermatophytis, exfoliative dermatitis, pruritus, tinea capitis, tinea versicolor, tinea ciliorum, erythredema, folliculitis with scarring, acne, scleroderma, collagen vascular disease, and pseudofolliculitis barbae, to include as due to Agent Orange exposure, undiagnosed illness, and exposure to water at Camp Lejune.

5.  Entitlement to service connection for headaches, to include as due to Agent Orange exposure, undiagnosed illness, status post fall, and exposure to contaminated water at Camp Lejune.

6.  Entitlement to service connection for a respiratory condition, claimed as chronic obstructive pulmonary disease (COPD), interstitial lung disease, bronchitis, sarcoidosis, fibrosis, coccidioidomycosis, histoplasmosis, and bronchiectasis, to include as due to Agent Orange exposure, asbestos exposure, undiagnosed illness, and exposure to contaminated water at Camp Lejune.

7.  Entitlement to service connection for penile deformity, claimed as erectile dysfunction, to include as secondary to prescription medication or Agent Orange exposure.

8.  Entitlement to service connection for hypertensive cardiovascular disease, claimed as hypertension, organic heart disease, hypertrophy, atrioventricular block, arteriosclerotic heart disease, and hypertensive vascular disease, to include as due to Agent Orange exposure, exposure to contaminated water at Camp Lejune, and/or secondary to a psychiatric disorder and/or hypertension.

9.  Entitlement to service connection for genitourinary system dysfunction, claimed as loss of use of kidneys, cystic disease of kidneys, nephritis, renal dysfunction, urinary tract infection, bladder condition, nephropathy, chronic kidney failure, nephrosclerosis/arteriolar, and glomerulonephritis, pyelitis, hydrophrosis, artioscelerosis, atherosclerotic renal disease, renal tubular disorder, and nephrosclerosis, to include as secondary to hypertension or a result of prescription medication.

10.  Entitlement to service connection for post gastrectomy syndrome.

11.  Entitlement to service connection for diverticulitis and irritable colon syndrome, claimed as colitis.

12.  Entitlement to service connection for a psychotic disorder, claimed as chronic adjustment disorder, psychosis, major depressive disorder, neurosis, psychoneurotic reaction, dysthymic disorder, mental depression, organic mental disorder, psychophysiological skin and gastrointestinal reaction, schizophrenia, behavioral disorder, personality disorder, character disorder, substance induced mood disorder, manic/depressive disorder, and dementia, to include as due to Agent Orange exposure, contaminated water at Camp Lejune, and/or general medical conditions.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for chloracne.

15.  Entitlement to service connection for a thyroid condition, claimed as hyperthyroidism, hypothyroidism, emotional instability, and tachycardia, to include as due to contaminated water exposure at Camp Lejune.

16.  Entitlement to service connection for anemia.

17.  Entitlement to service connection for gout.

18.  Entitlement to service connection for rheumatoid arthritis, claimed as arthritis due to strain and painful motion.

19.  Entitlement to service connection for hemorrhoids.

20.  Entitlement to service connection for urethra fistula as secondary to gout.

21.  Entitlement to special monthly compensation to include aid and attendance/housebound benefits.

22.  Entitlement to special monthly compensation due to loss of a creative organ.

23.  Entitlement to special monthly pension.

24.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  Original jurisdiction now resides at the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO on his April 2008 and December 2011 substantive appeals [VA Form 9].  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

